Citation Nr: 0334742	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises at the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied waiver of recovery of an 
overpayment of improved pension benefits.


REMAND

A review of the record on appeal shows that the veteran, 
after being notified of a Central Office hearing, cancelled 
that hearing and requested a hearing before a Veterans Law 
Judge sitting at the local VA Office.  Accordingly, a remand 
to schedule the requested hearing is required.  See 38 C.F.R. 
§ 20.703 (2003).

To ensure compliance with due process requirements, the 
appeal is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


